Exhibit 10.4
EXECUTION VERSION
LEAR CORPORATION
21557 Telegraph Road
Southfield, Michigan 48033
July 6, 2009
To the Holders of Noteholder Claims
Referred to Below
Ladies and Gentlemen:
          This letter agreement (the “Agreement”) sets forth certain terms and
conditions pursuant to which Lear Corporation (“Lear”) and certain of its
domestic and Canadian subsidiaries (together with Lear, collectively the
“Debtors”) will propose their jointly filed chapter 11 plan of reorganization (a
“Plan”) on a consensual basis with the support of certain of the holders (the
“Noteholders”) of (i) 8.50% senior notes due 2013, (ii) 5.75% senior notes due
2014, (iii) 8.75% senior notes due 2016, and/or (iv) zero-coupon convertible
senior notes due 2022 (collectively, the “Notes”) issued by Lear.
          Capitalized terms not defined herein shall have the meaning ascribed
to such terms in the Restructuring Term Sheet (as defined below).
          The parties hereto hereby agree as follows:
          1. Proposed Plan of Reorganization
          Each of the Debtors proposes to commence voluntary, pre-arranged cases
(collectively, the “Chapter 11 Cases”) under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the Southern District of New York (the “Bankruptcy Court”) to be jointly
administered. Certain Canadian subsidiary Debtors (the “Canadian Debtors”)
propose to commence parallel cases under section 18.6 of the Companies’
Creditors Arrangement Act (the “CCAA Cases”) in the Ontario Superior Courts
Commercial List (the “Canadian Court”), in which such Canadian Debtors will seek
relief consistent with the relief sought by the Debtors in the Chapter 11 Cases.
As part of the Chapter 11 Cases, the Debtors intend to file a disclosure
statement and related Plan, which will provide for, among other things, certain
distributions on account of the claims of the Noteholders under the Notes
(together with all related claims, rights and causes of action arising out of or
in connection with or otherwise relating to such Notes, the “Noteholder
Claims”).
          2. Representations and Warranties of the Participating Noteholders
          Each Noteholder identified as a holder of Noteholder Claims on the
signature pages hereto (such Noteholders, the “Participating Noteholders”) (for
the avoidance of doubt if the Noteholder is specified on the relevant signature
as a particular group or business within an entity, “Participating Noteholder”
shall mean such group or

 



--------------------------------------------------------------------------------



 



business and shall not mean the entity or its affiliates, or any other desk or
business thereof, or any third party funds advised thereby) represents and
warrants to the Debtors that, as of the date hereof:
          (a) Such Participating Noteholder (i) either (A) is the beneficial
owner of the principal amount of Notes set forth below under its signature
hereto, or (B) has investment or voting discretion (other than ordinary course
pledges and/or swaps) with respect to the principal amount of Notes set forth
below under its signature and has the power and authority to bind the beneficial
owner(s) of such Notes and Noteholder Claims to the terms of this Agreement and
(ii) has full power and authority to act on behalf of, vote and consent to
matters concerning such Notes and Noteholder Claims and to dispose of, exchange,
assign and transfer such Notes and Noteholder Claims.
          (b) Such Participating Noteholder has made no prior assignment, sale,
participation, grant, conveyance, or other transfer of, and has not entered into
any other agreement to assign, sell, participate, grant, convey or otherwise
transfer, in whole or in part, any portion of its right, title, or interests in
any Notes or Noteholder Claims that are subject to this Agreement (other than
ordinary course pledges and/or swaps) that are inconsistent with the
representations and warranties of such Participating Noteholder herein or would
render such Participating Noteholder otherwise unable to comply with this
Agreement and perform its obligations hereunder.
          (c) Such Participating Noteholder (i) has such knowledge and
experience in financial and business matters of this type that it is capable of
evaluating the merits and risks of entering into this Agreement and of making an
informed investment decision, and has conducted an independent review and
analysis of the business and affairs of the Debtors that it considers sufficient
and reasonable for purposes of entering into this Agreement and (ii) is an
“accredited investor” (as defined by Rule 501 of the Securities Act of 1933, as
amended).
          For the purposes of this Agreement, “Participating Noteholders” shall
not include a holder of Notes or Noteholder Claims signatory hereto in its
capacity or to the extent of its holdings as a public-side broker, dealer or
market maker of Notes or Noteholder Claims or any other claim against or
security in the Debtors.
          3. Support for a Qualified Plan
          Subject to the terms and conditions hereof and for so long this
Agreement has not been terminated as provided herein, each Participating
Noteholder shall, with respect to the Noteholder Claims that it beneficially
owns or has investment or voting discretion with respect to at such time, (a)
(i) vote its Noteholder Claims to accept any Plan proposed by the Debtors
incorporating the terms and conditions set forth on the term sheet annexed
hereto as Exhibit 1, which term sheet is expressly incorporated by reference
herein and made a part of this Agreement as if fully set forth herein (as such
term sheet may be modified in accordance with Section 10 hereof, the
“Restructuring

2



--------------------------------------------------------------------------------



 



Term Sheet”), materially consistent in all respects with this Agreement and the
Restructuring Term Sheet, and in form and substance reasonably satisfactory to
the Debtors and the Requisite Participating Noteholders (as defined below) (a
“Qualified Plan”) by delivering its duly executed and completed ballot accepting
such Qualified Plan on a timely basis following commencement of the solicitation
of acceptances of such Qualified Plan in accordance with sections 1125 and 1126
of the Bankruptcy Code and (ii) not change or withdraw such vote (or cause or
direct such vote to be changed or withdrawn) (subject to the provisions of
Section 6(b) hereof); (b) support the confirmation and consummation of a
Qualified Plan and the transactions contemplated thereby, (c) not object to, or
vote any of its Noteholder Claims to reject, a Qualified Plan or otherwise take
any action or commence any proceeding to oppose or to seek any modification of a
Qualified Plan, the related disclosure statement, in form and substance
reasonably satisfactory to the Debtors and the Requisite Participating
Noteholders and materially consistent in all respects with this Agreement and
the Restructuring Term Sheet (the “Disclosure Statement”), or any other
reorganization documents filed by any of the Debtors in connection with the
Chapter 11 Cases and the confirmation of a Qualified Plan that, in each case,
are materially consistent in all respects with this Agreement and the Qualified
Plan, and (d) not directly or indirectly seek, solicit, support, encourage, vote
its Noteholder Claims for, or consent to, encourage, or participate in any
negotiations regarding, (i) any plan of reorganization, proposal, offer,
dissolution, winding up, liquidation, reorganization, merger, consolidation,
business combination, joint venture, partnership, sale of assets or
restructuring for any of the Debtors (each, an “Alternative Proposal”) other
than a Qualified Plan or (ii) any other action that is inconsistent with, or
that would delay or obstruct the proposal, solicitation, confirmation, or
consummation of, a Qualified Plan.
          Provided, however, unless expressly limited herein, nothing contained
herein shall limit: (i) the ability of a Participating Noteholder to consult
with other Participating Noteholders or the Debtors; (ii) the rights of a
Participating Noteholder under any applicable bankruptcy, insolvency,
foreclosure or similar proceeding, including, without limitation, appearing as a
party in interest in any matter to be adjudicated to appear and be heard,
concerning any matter arising in the Chapter 11 Cases or the CCAA Cases so long
as such consultation or appearance is not inconsistent with the Participating
Noteholder’s obligations hereunder and the terms of the Qualified Plan;
(iii) the ability of a Participating Noteholder to sell or enter into any
transactions in connection with the Notes or any other claims against or
interests in the Debtors, subject to Section 4 hereof; or (iv) the rights of any
Participating Noteholder under the indentures governing the Notes or constitute
a waiver or amendment of any provision of the indentures governing the Notes.
          The Noteholders party to this Agreement shall support the DIP Facility
(as defined in the Restructuring Term Sheet).

3



--------------------------------------------------------------------------------



 



          4. Transfer of Noteholder Claims
          Each Participating Noteholder agrees that so long as this Agreement
has not been terminated in accordance with its terms it shall not directly or
indirectly sell, pledge, hypothecate or otherwise transfer or dispose of, or
grant, issue or sell any option, right to acquire, voting, participation or
other interest in (“Transfer”) any Noteholder Claims, except to a party that
(i) is a Participating Noteholder or (ii) agrees in writing to be subject to the
terms and conditions of this Agreement as a “Participating Noteholder”, by
executing the Joinder attached hereto as Exhibit A by three business days
following such transfer, a copy of which shall be provided to both Stroock &
Stroock & Lavan LLP as counsel to the Ad Hoc Group (“Stroock”, and together with
Moelis & Company, as financial advisors to the Ad Hoc Group and Canadian counsel
to the Ad Hoc Group, the “Ad Hoc Group Advisors”) and Kirkland & Ellis LLP as
counsel to the Debtors. Any Transfer of any Noteholder Claim that does not
comply with the foregoing shall be deemed void ab initio. This Agreement shall
in no way be construed to preclude any Noteholder from acquiring additional
Noteholder Claims or any other interests in any Debtors; provided, however, that
any such additional Noteholder Claims or other interests in such Debtor shall,
upon acquisition, automatically be deemed to be subject to all the terms of this
Agreement; except to the extent that such additional Notes and Noteholder Claims
are acquired by a Qualified Marketmaker in accordance with the following
proviso.
          Provided, however, that the foregoing shall not limit transactions by
any Qualified Marketmaker (as defined below) in respect of Notes and Noteholder
Claims not otherwise subject to this Agreement (as identified on the signature
pages hereto or acquired pursuant to the last sentence of the immediately
preceding paragraph and not subject to the exception in such sentence, which
such exception does not in any way apply to Notes or Noteholder Claims
transferred or delivered in any manner to or from a Qualified Marketmaker that
were at the time of transfer subject to this Agreement) (i) conducted in the
ordinary course of its broker/dealer, market maker or flow trading business, and
(ii) not entered into with a view towards establishing and holding directionally
biased positions (including without limitation engaging in arbitrage positions
with respect to Notes) for the proprietary account of such Qualified
Marketmaker, whether in a proprietary trading unit or otherwise. For the
avoidance of doubt, the accumulation of an inventory of Notes by a Qualified
Market Maker in the ordinary course of its broker/dealer, market maker or flow
trading business shall not be deemed to be establishing or holding a
directionally biased position for purposes of clause (ii) of the immediately
preceding sentence. Notwithstanding anything to the contrary in this paragraph
or otherwise, to the extent any Notes or Noteholder Claims that are subject to
this Agreement (as identified on the signature pages hereto or acquired pursuant
to the last sentence of the immediately preceding paragraph and not subject to
the exception in such sentence, which such exception does not in any way apply
to Notes or Noteholder Claims transferred or delivered in any manner to or from
a Qualified Marketmaker that were at the time of transfer subject to this
Agreement) are sold,

4



--------------------------------------------------------------------------------



 



purchased or otherwise transferred to or from any Qualified Marketmaker, any
such Noteholder Claim shall at all times and in all respects remain subject to
this Agreement.
          Notwithstanding anything to the contrary in the immediately preceding
two paragraphs, the definition of Participating Noteholders herein, or
otherwise, the full amount of the Noteholders Claims set forth on each
Noteholder’s signature page to this Agreement is subject at all times and in all
respects to the provisions of this Agreement, and each such amount shall not be
reduced in any respect by invocation or application of the preceding two
paragraphs of this Agreement, the definition of Participating Noteholders
herein, or any other provisions of this Agreement or otherwise.
          “Qualified Marketmaker” means an entity that (i) holds itself out to
the public as standing ready in the ordinary course of its business to purchase
from and sell Notes to or on behalf of customers (or to enter with customers
into long and short positions in derivative contracts that reference Notes), in
its capacity as a dealer or market maker in such Notes, (ii) in fact regularly
makes a two-way market in such Notes or regularly engages in flow trading with
or on behalf of customers, and (iii) consistently has filed its U.S. federal
income tax returns on the basis that such business constituted a securities
dealer business within the scope of section 475(a) of the Internal Revenue Code
of 1986, as amended. An entity that is under common control with or controlled
by a Qualified Marketmaker shall be considered a Qualified Marketmaker to the
extent it satisfies conditions (i) and (ii) of the preceding sentence.
          5. The Debtors’ Covenants
          As long as a Termination Event (as defined below) has not occurred, or
has occurred but has been duly waived in accordance with the terms hereof, the
Debtors shall, subject to Section 23 herein, use their reasonable best efforts
to:
          (a) file the Disclosure Statement and prosecute its approval by the
Bankruptcy Court within the time frame set forth herein;
          (b) obtain from the Bankruptcy Court an order confirming a Qualified
Plan (the “Confirmation Order”) within the time frame set forth herein, which
Confirmation Order shall be in form and substance reasonably satisfactory to the
Requisite Participating Noteholders and the Debtors and materially consistent in
all respects with this Agreement and the Restructuring Term Sheet;
          (c) effectuate and consummate a Qualified Plan within the timeframe
set forth herein; and
          (d) continue payment of the fees and expenses of the Ad Hoc Group
Advisors upon the terms of the engagement letters executed by the Company and
each professional, subject to modification as reasonably acceptable to Stroock,
Moelis and the Ad Hoc Steering Committee and pursuant to applicable bankruptcy
law, including but not

5



--------------------------------------------------------------------------------



 



limited to supporting an application by the Ad Hoc Group for reimbursement of
fees and expenses of the Ad Hoc Group Advisors under section 503(b) of the
Bankruptcy Code and payment of such fees and expenses pursuant to the Qualified
Plan under section 1129(a)(4) of the Bankruptcy Code.
          6. Termination of Obligations
          (a) This Agreement shall terminate and all obligations of the parties
hereto shall immediately terminate and be of no further force and effect as
follows:
     (i) by the mutual written consent of Lear and Participating Noteholders
holding more than 66 2/3% of the Noteholder Claims bound under this Agreement
held by Participating Noteholders who are not then in breach of their
obligations under this Agreement (the “Requisite Participating Noteholders”);
     (ii) upon two (2) business days prior written notice of termination
delivered to Lear by the Requisite Participating Noteholders following the
occurrence of any of the events listed below (each, a “Termination Event”),
unless waived in accordance with Section 10 hereof:
     (A) the Chapter 11 Cases shall not have been filed by July 9, 2009 (or such
later date as may be agreed by Lear and the Requisite Participating
Noteholders);
     (B) a Qualified Plan and the Disclosure Statement shall not have been filed
within 60 days after the filing date of the Chapter 11 Cases (the “Petition
Date”) (or such later date as may be agreed by Lear and the Requisite
Participating Noteholders);
     (C) the Bankruptcy Court shall not have entered an order, in form and
substance reasonably satisfactory to the Requisite Participating Noteholders,
approving the adequacy of the Disclosure Statement within 150 days after the
Petition Date (or such later date as may be agreed by Lear and the Requisite
Participating Noteholders);
     (D) the Bankruptcy Court shall not have entered the Confirmation Order
within 270 days after the Petition Date (or such later date as may be agreed by
Lear and the Requisite Participating Noteholders);
     (E) a Qualified Plan shall not have been consummated within 300 days after
the Petition Date (or such later date as may be agreed by Lear and the Requisite
Participating Noteholders);
     (F) the Debtors shall have materially breached their covenants,
representations, warranties or obligations under this Agreement;

6



--------------------------------------------------------------------------------



 



     (G) the Debtors (1) withdraw or revoke the Qualified Plan or publicly
announce their intention not to pursue the Qualified Plan or (2) propose, accept
or file a motion with the Bankruptcy Court seeking approval of an Alternative
Proposal;
     (H) (1) an examiner with expanded powers or a trustee shall have been
appointed in any of the Chapter 11 Cases or (2) any of the Chapter 11 Cases
shall have been converted to cases under Chapter 7;
     (I) the Chapter 11 Case of any Debtor that is an obligor or guarantor under
any indenture governing the Notes is involuntarily dismissed;
     (J) the CCAA Cases shall have been converted to Canadian bankruptcy
proceedings or the CCAA Cases shall have been involuntarily dismissed by the
Canadian Court;
     (K) the Qualified Plan is modified or replaced such that it (or any such
replacement) at any time is not in whole or in part consistent in any material
respect with the Restructuring Term Sheet;
     (L) the termination of, or occurrence of an event of default (as defined in
the applicable agreement) under, any order or agreement permitting the use of
cash collateral or to provide post-petition debtor-in-possession financing or
exit financing to the Debtors which shall not have been cured within any
applicable grace periods or waived pursuant to the terms of the agreement
governing such facility; or
     (M) there shall have occurred a force majeure event (to be defined as a
significant global disruption in the financial markets caused by outbreak of
war, terrorism, or other incidents, but not adverse changes in the financial,
banking or capital markets generally); or
     (N) a “Termination Event” shall have occurred under the Lender Plan Support
Agreement (as defined in the Restructuring Term Sheet).
     (iii) upon delivery of written notice of termination to the Participating
Noteholders by Lear following any material breach of any of the Participating
Noteholders’ representations, warranties, covenants, obligations or agreements
set forth in this Agreement.
          (b) Upon termination of this Agreement in accordance with the terms
herein, this Agreement shall forthwith become void and of no further force or
effect, each party hereto shall be released from its commitments, undertakings
and agreements under or related to this Agreement, and there shall be no
liability or obligation on the part of any party hereto; provided, however, that
in no event shall any such termination relieve a party hereto from liability
from its breach or non-performance of its obligations

7



--------------------------------------------------------------------------------



 



hereunder prior to the date of such termination. Upon the occurrence of any
termination of this Agreement, any and all votes delivered by a Participating
Noteholder prior to such termination shall be deemed, for all purposes, to be
null and void from the first instance and shall not be considered or otherwise
used in any manner by the Debtors. If this Agreement has been terminated at a
time when permission of the Bankruptcy Court shall be required for the
Participating Noteholder to change or withdraw (or cause to change or withdraw)
its vote to accept the Plan, the Debtors shall not oppose any attempt by the
Participating Noteholder to change or withdraw (or cause to change or withdraw)
such vote at such time unless the Debtors dispute the effectiveness of
termination of this Agreement. The Participating Noteholders shall have no
liability to the Debtors or to each other in respect of any termination of this
Agreement following the occurrence of a Termination Event.
          7. Good Faith Cooperation; Further Assurances; Acknowledgment
          The parties hereto shall cooperate and negotiate with each other in
good faith and shall coordinate their activities (to the extent practicable and
subject to the terms hereof) in respect of (a) all material matters relating to
their rights in respect of the Debtors or otherwise in connection with their
relationship with the Debtors, (b) all material matters concerning the
implementation of the Qualified Plan, including the definitive documents
implementing and achieving the Qualified Plan (including the order of the
Bankruptcy Court order of the Bankruptcy Court confirming the Qualified Plan,
the order of the Canadian Court recognizing the order confirming the Qualified
Plan and other related documents, each of which are more specifically described
in the Restructuring Term Sheet (the “Definitive Documents”)) and (c) the
pursuit and support of the restructuring transaction contemplated herein.
Furthermore, subject to the terms hereof, each of the parties shall take such
action as may be reasonably necessary, in their discretion, to carry out the
purposes and intent of this Agreement, including making and filing any required
regulatory filings. The Company agrees to provide drafts of all Definitive
Documents to the Ad Hoc Group Advisors and shall afford them a reasonable
opportunity to comment on such documents and disclosures. The consent or
approval of the Requisite Participating Noteholders to the Definitive Documents,
or any other documents provided for under this Agreement, may be communicated to
the Debtors by Stroock.
          8. Specific Performance
          It is understood and agreed by the parties that money damages would
not be a sufficient remedy for any breach of this Agreement by any party and
each non-breaching party shall be entitled to seek specific performance and
injunctive or other equitable relief, including attorneys fees and costs, as a
remedy of any such breach, and each party agrees to waive any requirement for
the securing or posting of a bond in connection with such remedy, in addition to
any other remedy to which such non-breaching party may be entitled, at law or in
equity.

8



--------------------------------------------------------------------------------



 



          9. Prior Negotiations
          This Agreement supersedes all prior negotiations, and documents
reflecting such prior negotiations, between and among the Debtors and the
Noteholders (and their respective advisors), with respect to the subject matter
hereof.
          10. Amendments
          No amendment, modification, waiver or other supplement of the terms of
this Agreement or the Restructuring Term Sheet shall be valid unless such
amendment, modification, waiver or other supplement is in writing and has been
signed by the Debtors and the Requisite Participating Noteholders, provided,
however, (a) the written consent of each Participating Noteholder shall be
required for any amendment, modification, waiver or other supplement of this
Section 10 or the definition of Requisite Participating Noteholders as used in
this Agreement, and (b) the written consent of Participating Noteholders holding
at least 66 2/3% of the aggregate Noteholder Claims or, if the Participating
Noteholders hold in the aggregate less than such percentage of the aggregate
Noteholder Claims, then the written consent of each Participating Noteholder,
shall be required for any amendment, modification, waiver or other supplement of
this Agreement that effects a material change to the treatment of the Class 5A —
Other Unsecured Claims (as defined in the Restructuring Term Sheet) from that
reflected in the Restructuring Term Sheet as of the date hereof.
          For the purposes hereof, immaterial changes to the Restructuring Term
Sheet shall not constitute a modification or amendment thereof or of this
Agreement and may be made by the Debtors and the Ad Hoc Group Advisors.
          11. Independent Analysis
          Each Participating Noteholder hereby confirms that it has made its own
decision to execute this Agreement based upon its own independent assessment of
documents and information available to it, as it deemed appropriate.
          12. Governing Law
          This Agreement and all matters arising out of or related to this
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to conflicts of laws (other than
Section 5-1401 of the General Obligations Laws of the State of New York). By its
execution and delivery of this Agreement, each of the parties hereto hereby
irrevocably and unconditionally agrees for itself that any legal action, suit or
proceeding against it with respect to any matter under or arising out of or in
connection with this Agreement or for recognition or enforcement of any judgment
rendered in any such action, suit or proceeding, may be brought in either a
state or federal court of competent jurisdiction in the State of New York. By
execution and delivery of this Agreement, each of the parties hereto hereby
irrevocably accepts and

9



--------------------------------------------------------------------------------



 



submits itself to the exclusive jurisdiction of each such court, generally and
unconditionally, with respect to any such action, suit or proceeding.
Notwithstanding the foregoing consent to jurisdiction in either a state or
federal court of competent jurisdiction in the State of New York, upon the
commencement of the Chapter 11 Cases, each of the parties hereto hereby agrees
that, if the petitions have been filed and the Chapter 11 Cases are pending, the
Bankruptcy Court shall have exclusive jurisdiction of all matters arising out of
or in connection with this Agreement.
          13. Effective Date
          This Agreement shall become effective when counterparts hereof have
been duly executed and delivered by the Debtors and Participating Noteholders
holding more than 50% of all Noteholder Claims (the “Effective Date”); provided,
however, that signature pages executed by Participating Noteholders shall be
delivered to (a) other Participating Noteholders in a redacted form that removes
such Participating Noteholders’ holdings of the Notes and (b) the Debtors and
advisors to the Participating Noteholders in an unredacted form; provided,
further, that if as of the commencement of the Chapter 11 Cases, the Debtors
have not received (a) signature pages to this Agreement from Noteholders holding
more than 50% of the aggregate amount of Noteholder Claims and (b) signatures to
the Lender Plan Support Agreement from Prepetition Credit Agreement Lenders (as
defined in the Restructuring Term Sheet) holding more than 50% of the aggregate
amount of the claims under the Prepetition Credit Agreement (as defined in the
Restructuring Term Sheet), this Agreement shall become null and void.
          Upon the Effective Date, the Restructuring Term Sheet shall be deemed
effective for the purposes of this Agreement and thereafter the terms and
conditions therein may only be amended, modified, waived or otherwise
supplemented as set forth in Section 10 above.
          14. Third-Party Beneficiary
          This Agreement is intended for the benefit of the parties hereto and
no other person shall have any rights hereunder.
          15. Counterparts
          This Agreement may be executed in several counterparts, each of which
shall be deemed to be an original, and all of which together shall be deemed to
be one and the same agreement. Execution copies of this agreement may be
delivered by facsimile or otherwise, which shall be deemed to be an original for
the purposes of this paragraph.

10



--------------------------------------------------------------------------------



 



          16. Headings
          The section headings of this Agreement are for convenience of
reference only and shall not, for any purpose, be deemed a part of this
Agreement.
          17. Acknowledgment
          This Agreement is not and shall not be deemed to be a solicitation of
consents to the Plan. The acceptance of the Noteholders will not be solicited
until the Noteholders have received the Disclosure Statement and related ballot,
as approved by the Bankruptcy Court.
          18. Settlement Discussions
          This Agreement and the Restructuring Term Sheet are part of a proposed
settlement of matters that could otherwise be the subject of litigation amount
the parties hereto. Nothing herein shall be deemed an admission of any kind.
Pursuant to Federal Rule of Evidence 408 and any applicable state rules of
evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
the terms of this Agreement.
          19. No Waiver of Participation and Preservation of Rights
          Except as provided in this Agreement, nothing herein is intended to,
does or shall be deemed in any manner to waive, limit, impair or restrict the
ability of each of the Noteholders to protect and preserve its rights, remedies
and interests, including, but not limited to, its claims against any of the
Debtors, any liens or security interests it may have in any assets of any of the
Debtors, or its full participation in the Chapter 11 Cases. Without limiting the
foregoing sentence in any way, if this Agreement is terminated in accordance
with its terms for any reason, the parties hereto each fully reserve any and all
of their respective rights, remedies and interests, subject to Section 6(b) in
the case of any claim for breach of Agreement arising prior to termination.

20.   Successors and Assigns; Severability; Several Obligations.

          This Agreement is intended to bind and inure to the benefit of the
parties and their respective successors, assigns, heirs, executors,
administrators and representatives. The invalidity or unenforceability at any
time of any provision hereof shall not affect or diminish in any way the
continuing validity and enforceability of the remaining provisions hereof. The
agreements, representations and obligations of the Participating Noteholders
under this Agreement are, in all respects, several and not joint.
          21. Relationship Among Parties.
          It is understood and agreed that no Participating Noteholder has any
duty of trust or confidence in any form with any other Participating Noteholder,
and, except as

11



--------------------------------------------------------------------------------



 



provided in this Agreement, there are no commitments among or between them. In
this regard, it is understood and agreed that any Participating Noteholder may
trade in the Notes or other debt or equity securities of the Debtors without the
consent of the Debtors or any other Participating Noteholder, subject to
applicable securities laws and the terms of this Agreement; provided further
that no Participating Noteholder shall have any responsibility for any such
trading by any other entity by virtue of this Agreement. No prior history,
pattern or practice of sharing confidences among or between the Participating
Noteholders shall in any way affect or negate this understanding and agreement.
          22. Disclosure; Publicity.
          (a) Not later than two business days after commencement of the
Chapter 11 Cases, subject to the provisions set forth in Section 22(b) hereof,
the Debtors shall either file with the Securities and Exchange Commission a
Report on Form 8-K or disseminate a press release disclosing the existence of
this Agreement and the terms hereof (including the schedules and exhibits
hereto), with such redactions as may be requested by any Participating
Noteholder’s counsel solely with respect to maintaining the confidentiality of
the items identified in Section 22(b) hereof, except as otherwise required by
law. In the event that the Debtors fail, in the reasonable judgment of a
Participating Noteholder, to make the foregoing disclosures in compliance with
the terms specified herein, any such Participating Noteholder may publicly
disclose the foregoing, including, without limitation, this Agreement and all of
its exhibits and schedules (subject to the redactions called for by Section 13
hereof), and the Company hereby waives any claims against the Consenting Holders
arising as a result of such disclosure by a Consenting Holder; provided that
such disclosure fully complies with this Agreement and any other applicable
agreement among the parties.
          (b) The Debtors will submit drafts to the Ad Hoc Group Advisors of any
press releases and public documents that constitute disclosure of the existence
or terms of this Agreement or any amendment to the terms of this Agreement at
least one (1) business day prior to making any such disclosure, and shall afford
them a reasonable opportunity to comment on such documents and disclosures.
Except as required by law or otherwise permitted under the terms of any other
agreement between the Debtors and any Participating Noteholder, no party or its
advisors shall (i) use the name of any Participating Noteholder in any public
manner or (ii) disclose to any person (including, for the avoidance of doubt,
any other Participating Noteholder), other than advisors to the Debtors, the
principal amount or percentage of any Notes or any other securities of the
Debtors held by any Participating Noteholder, in each case, without such
Participating Noteholder’s prior written consent; provided, however, that (i) if
such disclosure is required by law or regulation, the disclosing party shall use
reasonable best efforts to afford the relevant Participating Noteholder a
reasonable opportunity to review and comment in advance of such disclosure and
shall take all reasonable measures to limit such disclosure and (ii) the
foregoing shall not prohibit the disclosure of the aggregate

12



--------------------------------------------------------------------------------



 



percentage or aggregate principal amount of Notes held by all the Participating
Noteholders collectively.
          23. Fiduciary Duties.
          Notwithstanding anything to the contrary herein, nothing in this
Agreement shall require (a) the Debtors or any directors or officers of the
Debtors (in such person’s capacity as a director or officer of the Debtors) to
take any action, or to refrain from taking any action, to the extent required to
comply with its or their fiduciary obligations under applicable law, or (b) any
Participating Noteholder or representative of a Participating Noteholder that is
a member of a statutory committee established in the Chapter 11 Cases to take
any action, or to refrain from taking any action, in such person’s capacity as a
statutory committee member to the extent required to comply with fiduciary
obligations applicable under the Bankruptcy Code; provided however, that nothing
in this Agreement shall be construed as requiring any Participating Noteholder
to serve on any statutory committee in the Chapter 11 Case. Nothing herein will
limit or affect, or give rise to any liability, to the extent required for the
discharge of the fiduciary obligations described in this Section 23.

13



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered by their respective duly authorized officers, solely
in their respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

            LEAR CORPORATION (on behalf of itself and all
other Debtors)
      By:           Name:           Title:        

AGREED BY EACH OF THE FOLLOWING
NOTEHOLDERS

14



--------------------------------------------------------------------------------



 



[CONSENTING HOLDER]

     
By:
   
 
   
 
   
Name:
   
 
   
 
   
Title:
   
 
   

Principal Amount of Notes Held

          Security   Amount  
8.5% Senior Notes due 2013
       
5.75% Senior Notes due 2014
       
8.75% Senior Notes due 2016
       
Zero Coupon Senior Notes due 2022
       

Notice Address:
 
 
 
 
 
 

     
Fax:
 
 

     
Attention:
 
 

[Signature Pages to Lock-Up Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
JOINDER
          This Joinder to the Restructuring & Lockup Agreement, dated as of
July 1, 2009, by and among Lear Corporation and the Participating Noteholders
signatory thereto (the “Agreement”), is executed and delivered by
[                                        ] (the “Joining Party”) as of
[                    ], 2009. Each capitalized term used herein but not
otherwise defined shall have the meaning set forth in the Agreement.
          1. Agreement to be Bound. The Joining Party hereby agrees to be bound
by all of the terms of the Agreement, attached to this Joinder as Annex I (as
the same may be hereafter amended, restated or otherwise modified from time to
time). The Joining Party shall hereafter be deemed to be a “Participating
Noteholder” and a party for all purposes under the Agreement.
          2. Representations and Warranties. With respect to the aggregate
principal amount of Notes set forth below its name on the signature page hereof
and all related claims, rights and causes of action arising out of or in
connection with or otherwise relating to such Notes, the Joining Party hereby
makes the representations and warranties of the Participating Noteholders set
forth in the Agreement to each other party to the Agreement.
          3. Governing Law. This Joinder shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any conflicts of law provisions which would require the application of the law
of any other jurisdiction.
* * * * *
[THE REMAINDER OF THIS PAGE IS
INTENTIONALLY LEFT BLANK]

A-1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be
executed as of the date first written above.
[CONSENTING HOLDER]

     
By:
   
 
   
 
   
Name:
   
 
   
 
   
Title:
   
 
   

Principal Amount of Notes Held

          Security   Amount  
8.5% Senior Notes due 2013
       
5.75% Senior Notes due 2014
       
8.75% Senior Notes due 2016
       
Zero Coupon Senior Notes due 2022
       

Notice Address:
 
 
 
 
 
 

     
Fax:
 
 

     
Attention:
 
 

With a copy to:
 
 
 
 
 
 

A-2



--------------------------------------------------------------------------------



 



     
Fax:
 
 

     
Attention:
 
 

            Acknowledged:

LEAR CORPORATION
      By:                   Name:                   Title:        

A-3